ORDER

PER CURIAM.
This is an appeal from a judgment denying a Rule 29.15 motion without an eviden-tiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant Rule 84.16(b).